IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                       IN AND FOR NEW CASTLE COUNTY


SHAWANA LAYNE (f/k/a Shawana Singleton)             )
as Guardian Ad Litem and Next Friend to             )
FRANK LAYNE, JR.,                                   )
                                                    )      C.A. No. N12C-12-057 EMD
       Plaintiff,                                   )
                                                    )
       v.                                           )
                                                    )
GAVILON GRAIN, LLC, et. al.,                        )
                                                    )
                                                    )
       Defendants.                                  )


                                     Submitted: July 1, 2015
                                     Decided: July 15, 2015


                                       Upon Consideration of
                     Plaintiff’s Motion for Reargument and/or Reconsideration
                                              DENIED

Jeffrey M. Gentilotti, Esquire, David A. Denham, Esquire, Bifferato and Gentilotti LLC,
Newark, Delaware, Attorneys for Plaintiff Shawana Layne (f/k/a Shawana Singleton) as
guardian ad litem and next friend to Frank Layne, Jr.

Robert G. Devine, Esquire, Michael W. Horner, Esquire, Rochelle L. Gumapac, Esquire, White
and Williams LLP, Wilmington, Delaware, Attorneys for Defendants Gavilon Grain, LLC and
Hector Cabrera.

DAVIS, J.

                    I.     INTRODUCTION AND PROCEDURAL HISTORY

       This is a negligence action brought by Plaintiff Shawana Layne (f/k/a Shawana

Singleton) as guardian ad litem and next friend to Frank Layne, Jr. This matter arises from a

November 10, 2011, work place accident which caused injury to Mr. Layne and Defendant, Jair

“Hector” Cabrera. The accident took place at a facility operated by Defendant Gavilon Grain
LLC (“Gavilon”). Access Labor Services, Inc. (“Access”) had assigned Mr. Layne as a general

laborer to Gavilon’s facility. Several lawsuits arose from that accident, including the instant

action wherein Mr. Layne 1 filed suit against several parties, including Gavilon, Mr. Cabrera,

MSP Equipment Rentals, Inc., and Terex Corporation which was subsequently substituted with

Genie Industries, Inc.

        On September 19, 2014, Gavilon filed the Motion for Summary Judgment of Defendants,

Gavilon Grain LLC and Hector Cabrera. On October 3, 2014, Mr. Layne filed the Plaintiff’s

Response to Defendants Gavilon Grain LLC and Jair Cabrera’s Motion for Summary Judgment

and Plaintiff’s Cross Motion for Summary Judgment. The parties filed these motions in order to

obtain a ruling from the Court on the issue of whether Mr. Layne’s claims against Gavilon and

Mr. Cabrera, as well as the punitive damages claim, are barred by the exclusive remedy

provision of Delaware’s Workers’ Compensation Act (the “Act”). The Court had set August 29,

2014 as the discovery deadline in relation to this issue.

        The Court held a hearing on the motions and cross motions for summary judgment on

March 16, 2015. All parties appeared and presented arguments in support of their respective

positions. Moreover, the parties seemed to agree that the issue of whether Mr. Layne was a

“borrowed servant” or not was ripe for adjudication by the Court. After the hearing, the Court

reserved its decision.

        Subsequently, on May 29, 2015, Mr. Layne’s counsel completed a second deposition of

James Engler, the facility manager for Gavilon. After the deposition, Mr. Layne immediately

requested that the Court refrain from issuing any formal ruling on the pending dispositive

motions so that the parties could supplement the record. The Court held a hearing on June 22,


1
  For purposes of this Opinion, the Court will use Mr. Layne as the plaintiff. The Court understands that Ms. Layne
is bringing this negligence action against the various defendants as guardian ad litem and next friend.

                                                         2
2015. At the June 22, 2015 hearing, Mr. Layne’s counsel asked the Court to allow the record to

be supplemented with facts garnered from Mr. Engler’s second deposition and a June 29, 2015

deposition of Mr. Cabrera.

         After reviewing the parties’ submissions and hearing the parties’ arguments, the Court

granted Mr. Layne’s request to file supplemental briefing to include facts from Mr. Engler’s

deposition but denied the request to keep the record open for briefing until after Mr. Cabrera’s

deposition. The Court based its ruling, in part, on the grounds that (i) the parties did not seek to

depose Mr. Cabrera prior to the August 29, 2014 discovery deadline; (ii) Mr. Cabrera was an

employee of Gavilon; and, (ii) the parties’ representations at the March 16, 2015 hearing that the

issue of whether or not Mr. Layne was a “borrowed servant” was ripe for adjudication by the

Court.

         On June 25, 2015, Mr. Layne filed the Supplemental Brief in Support of Plaintiff's

Response to Defendants Gavilon Grain LLC and Jair Cabrera's Motion for Summary Judgment

and Cross Motion for Summary Judgment. On June 29, 2015, Gavilon filed the Reply Brief of

Defendants Gavilon Grain LLC and Hector Cabrera to the Supplemental Opposition Brief of

Plaintiff Shawana Layne, as guardian ad litem and next friend to Frank Layne Jr. to their Motion

for Summary Judgment.

         Mr. Layne filed his Plaintiff’s Motion for Reargument and/or Reconsideration (the

“Motion”) on June 29, 2015. Through the Motion, Mr. Layne asks the Court to revisit its June

22, 2015 decision denying further expansion of the summary judgment record to include the

deposition of Mr. Cabrera. Mr. Layne argues that Mr. Cabrera’s deposition revealed materially

significant evidence on a critical issue that goes to the “heart” of the control element of the




                                                  3
employee/employer analysis and, in the interests of “fairness and justice,” the Court should allow

additional briefing which would include this evidence.

        On July 1, 2015, Gavilon and Mr. Cabrera filed their Response of Defendants Gavilon

Grain LLC and Hector Cabrera in Opposition to the Motion for Re-argument and/or

Reconsideration of Plaintiff Shawana Layne, as Guardian Ad Litem and Next of Friend to Frank

Layne Jr. (the “Response”). Gavilon and Mr. Cabrera argue that the Motion should be denied

because the Motion lacks merit and constitutes procedural “abuse.” On the merit point, the

Response contends that Mr. Cabrera’s testimony provides no new insight on the material facts

relating to the control element of the employer/employee analysis. As for the procedural point,

the Response reiterates the arguments made at the June 22, 2015 hearing.

        For the reasons stated herein, the Motion is DENIED

                                  II.     STANDARD OF REVIEW

        Superior Court Civil Rule 59(e) provides that a party may file a motion for reargument

“within 5 days after the filing of the Court’s opinion or decision.” 2 The standard for a Rule 59(e)

motion is well defined under Delaware law. 3 A motion for reargument will be denied unless the

Court has overlooked precedent or legal principles that would have controlling effect, or

misapprehended the law or the facts such as would affect the outcome of the decision. 4 Motions

for reargument should not be used merely to rehash the arguments already decided by the court, 5

or to present new arguments not previously raised. 6 Such tactics frustrate the efficient use of



2
  Super. Ct. Civ. R. 59(e).
3
  Kennedy v. Invacare Corp., C.A. No. 04C-06-028, 2006 WL 488590, at *1 (Del. Super. Ct. Jan. 31, 2006).
4
  Woodward v. Farm Family Cas. Ins. Co., C.A. No. 00C-08-066, 2001 WL 1456865, at *1 (Del. Super. Ct. Aug.24,
2001).
5
  Id.
6
  Plummer v. Sherman, C.A. No. 99C-08-010, 2004 WL 63414, at *2 (Del. Super. Ct. Jan.14, 2004); see also Bd. of
Managers of the Del. Crim. Justice Info. Sys. v. Gannett Co., C.A. No. 01C-01-039, 2003 WL 1579170, at *3–4
(Del. Super. Ct. Jan.17, 2003) (holding that a motion for reargument is not a device for raising new arguments or

                                                       4
judicial resources, place the opposing party in an unfair position, and stymie “the orderly process

of reaching closure on the issues.” 7


                                         III.     DISCUSSION

        The Motion does not really address whether reargument is appropriate under the well

defined standards for a Rule 59(e) motion. In other words, the Motion does not provide exactly

how the Court has overlooked precedent or legal principles that would have controlling effect, or

misapprehended the law or the facts such as would affect the outcome of the Court’s June 22,

2015 decision.

        The Court understood, on June 22, 2015, that Mr. Cabrera would provide testimony

concerning the operation of the lift on the date of the accident. The Court does not find that the

summary of facts from Mr. Cabrera’s deposition provided in the Motion, even if provided in

more detail, present the type of materially significant evidence which would warrant re-opening

the record for purposes of summary judgment. On July 10, 2015, the Court issued its decision on

the summary judgment motions. As is clear in that decision, the Court does not believe that the

fact of who was operating the lift on the date of the accident is relevant to the issue of the control

element of the employer/employee analysis.

        The Court does not see an argument or legal authority in the Motion that the Court or the

parties did not address prior to the June 22, 2015 decision. Instead, Mr. Layne sets forth a

summary of facts from a deposition that could have been taken prior to the August 29, 2014

discovery deadline but was not. Motions for reargument should not be used merely to rehash the




stringing out the length of time for making argument), rev’d on other grounds, Gannett Co. v. Bd. of Managers of
the Del. Crim. Justice Info. Sys., 840 A.2d 1232 (Del. 2003).
7
  Plummer, 2004 WL 63414, at *2.

                                                        5
arguments already decided by the court. 8 Under Delaware law, a Rule 59(e) motion may not be

used to relitigate matters or to raise arguments that “could” have been raised prior to the Court’s

opinion or decision. 9

                                        IV.      CONCLUSION

          For the foregoing reasons the Plaintiff’s Motion for Reargument and/or Reconsideration

is DENIED.

          IT IS SO ORDERED.

                                                            /s/ Eric M. Davis
                                                            Eric M. Davis
                                                            Judge




8
    Woodward., 2001 WL 1456865, at *1.
9
    Plummer v. Sherman, C.A. No. 99C-08-010, 2004 WL 63414 (Del. Super. Jan. 14, 2004).

                                                        6